The opinion of the court was delivered by
Bennett, J.
The only question raised in this case relates to the liability of towns for damages sustained by individuals by reason of the insufficiency of what are usually denominated pent roads.
We apprehend this question has been virtually decided in the case of Whitingham v. Bowen et als., 22 Vt. 317.
The defendants had preferred their petition to have a committee appointed to lay out a public highway, and the county court upon such petition had appointed commissioners, and they reported that a pent road should be laid out; and their report was established and the road ordered to be worked; and upon a certiorari to quash the proceedings they were held regular, and that upon the ground, that a pent road was a public highway, and especially under the Revised Statutes. Comp. Stat. Ch. 22, Sec. 3 provides for the laying out cross roads or lanes as pent roads, and the 5 th Sec. declares they shall be deemed highways. The legislature in terms have thus made pent roads highways, and the same, in effect, was done by the decision of this court in the case of Warren v. Bunnell, 11 Vt. 600, which was previous to the Revised Statutes in 1839. We think the reasoning of the court in the case in the 22 Vt. fully meets the present case, and that a pent road is open to all who wish to travel it, and the town are hound, if a highway, to keep it in repair, that is, in reasonable repair, taking into consideration the character and importance of the road, and in this respect we think the rule was well laid down by the county court.
Judgment affirmed.